Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-Q/A ofJBI Inc. for the quarter endedJune 30, 2010, I, Ron Baldwin, ChiefFinancial Officer ofJBI Inc. hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. Such Quarterly Report on Form 10-Q/A for the period ended June 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q/A for the period endedJune 30, 2010, fairly presents, in all material respects, the financial condition and results of operations ofJBI Inc. Date: October 20, 2010 By: /s/ Ron Baldwin Ron Baldwin Chief Financial Officer
